Memorandum by the Court. Appeal from a judgment of the County Court of Chemung County, rendered December 30, 1968, convicting defendant on his plea of guilty of burglary in the third degree, the sole contention advanced by appellant being that the punishment was excessive. In view of the crime to which he pled guilty and appellant’s previous record, the indeterminate sentence imposed, with a maximum of not more than five years, is not such as to warrant interference by this court. Judgment affirmed. Reynolds, J. P., Staley, Jr., Greenblott, Cooke and Sweeney, JJ., concur in memorandum by the court.